U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the period ended August 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51583 GENEVA RESOURCES, INC. (Name of small business issuer in its charter) Nevada 98-0441019 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2533 N. Carson Street, Suite 125 Carson City, Nevada 89706 (Address of principal executive offices) (775) 348-9330 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes oNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Outstanding as of October 15, 2010 Class Common Stock, $0.001 par value 26,173,278 * *Decreased for reverse stock split of one share for each four shares issued and outstanding effected on the market as of June 18, 2010. Transitional Small Business Disclosure Format (Check one): Yes o No x GENEVA RESOURCES, INC. FORM 10-Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets 2 Statements of Operations (unaudited) 3 Statements of Cash Flows (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 Part II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4 Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 27 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GENEVA RESOURCES, INC. (An Exploration Stage Company) FINANCIAL STATEMENTS August 31, 2010 (Unaudited) 1 GENEVA RESOURCES, INC. (An Exploration Stage Company) BALANCE SHEETS August 31, May 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ TOTAL CURRENT LIABILITIES TOTAL LIABILITIES GOING CONCERN CONTINGENCY AND COMMITMENTS (Notes 1 and 7 ) STOCKHOLDERS’ DEFICIT Capital stock (Note 4) Authorized 50,000,000 shares of common stock, $0.001 par value, Issued and outstanding 26,173,278 shares of common stock (May 31, 2010 –26,185,778) Additional paid-in capital Deficit accumulated during the exploration stage ) ) TOTALSTOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 2 GENEVA RESOURCES, INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three months ended August 31, Three months ended August 31, Inception (April 5, 2004) August 31, REVENUE $
